 Case 1:19-cr-00337-BMC Document 33 Filed 07/14/20 Page 1 of 1 PageID #: 108




                                 Wright & Marinelli, LLP
                                     Christopher Wright
                                       305 Broadway
                                         Suite 1001
                                     New York, NY 10007
                                        212-822-1419
                                     wrightlawnyc@gmail.com

                                                            July 13, 2020

VIA ECF
The Honorable Brian M. Cogan
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                      Re:     United States v. Tehuti Ayeboafo
                              Crim. Dk No. 19-337 (BMC)

Dear Judge Cogan,

        The defense respectfully writes, with the consent of The Government, to request an
adjournment of the July 29, 2020 sentencing date for defendant, Tehuti Ayeboafo, to thirty
days in the future or any future date that is most convenient for your Honor. The defense
needs more time to meet with the defendant regarding the Pre-Sentence Report, who is
incarcerated at MDC-Brooklyn, and the collection of character letters have been hindered by
Mr. Ayeboafo’s family members who suffered serious illnesses related to COVID-19.
Unfortunately, the public health concerns related to COVID-19 have delayed meetings with the
defendant and the defendant’s family members.

        Mr. Ayeboafo’s pending sentence includes a mandatory five-year minimum jail
sentence, and therefore it would be fair to say that his sentence via video-conference, at this
time, is not necessary to avoid “serious harm to the interests of justice.”

                                                    Respectfully submitted,
                                                    /s/
                                                    Christopher Wright

Cc:    Nicholas J. Moscow
       Assistant U.S. Attorney
